IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   DIVISION ONE
                         Respondent,
                                                   No. 73967-1-1
                    v.

                                                   UNPUBLISHED OPINION
                                                                                  iv>
GREGORY LEE BONDS,

                         Appellant.                FILED: December 28, 2015


          Dwyer, J. — Two principles control the decision in this case. First,

statements to law enforcement officers do not implicate the Sixth Amendment's

confrontation clause where those statements are made under conditions that,

viewed objectively, considering all of the relevant circumstances, indicate that the

primary purpose of the declarant's encounter with the police was other than to

create a substitute for trial testimony. Second, where a proffered defense

witness is barred from testifying, appellate relief is not warranted unless the

proposed testimony was shown to be material, probative, and favorable to the

defense. In this case, the trial court correctly ruled that proffered evidence of a

deceased person's out-of-court statements was not testimonial and, therefore,

not subject to exclusion based on an absence of confrontation. Additionally,

although a proposed defense witness was wrongfully excluded, the necessary

demonstration of relevance and favorability was not made. Accordingly, we

affirm.
No. 73967-1-1/2




        Gregory Bonds and Antoinette1 were formerly husband and wife. On

August 28, 2007, the superior court entered a protection order prohibiting Bonds

from having contact with Antoinette for 10 years. The protection order was a

condition of a sentence imposed in a criminal matter.

        On May 19, 2013, Antoinette's daughter, Veatrice Jordan, was downstairs

in the kitchen of the home in which she resided with her mother and her nephew,

Demarcus Tate. Jordan was cooking dinner at the stove with her back to an

open, sliding glass door. Tate and Treyvion Tucker2 were nearby, watching

television. Antoinette was standing—facing Jordan—in a hallway. She was

talking to Jordan and watching television.

        While Jordan was cooking, she heard Bonds yell, "where is that bitch,

fucking bitch[?]" Jordan "turned and looked" to see Bonds "running" through the
open sliding glass door and "charg[ing]" at her mother. She saw Antoinette put

her hands up as Bonds "slap[ped] her across the face and hit her upside the

head." Jordan "was not counting" how many times her mother got hit. She told

Bonds that she was going to call 911 and began searching for a telephone.

        Upon locating Antoinette's cellular phone, Jordan telephoned 911.

        While Jordan was on the telephone with the dispatcher, she told Tate and

Tucker to go upstairs. From her vantage point, Jordan saw Bonds grab


        1Antoinette has been known by three different surnames: Weekly, Bonds, and Jordan.
For clarity, Antoinette will be referred to by first name. All other persons will be referred to by last
name.
        2 Tucker is Bonds' grandson.
No. 73967-1-1/3



Antoinette by the arm, drag her "outside and put her up against the house and

start[ ] punching her" with "both hands," "all over her whole body. ... all on the

side." Antoinette's body was "down low," in a "crunched" position, with her arms

placed over her head in order to cover her face. When Bonds hit Antoinette in

the stomach, "[s]he fell back against the house."

        Bonds then turned around, started walking away, and "grabbed an

object."3 With the object in hand, Bonds turned to face Antoinette, and it

appeared to Jordan that he "threatened her" with it. Bonds then turned around

and walked away. He got into a vehicle and left the scene.

        Antoinette then ran inside the house. As Antoinette passed by, she said

to Jordan that "this mother fucker's trying to kill me." Jordan was still on the

telephone with the 911 dispatcher so she did not speak to her mother or see

where she went. Jordan told the dispatcher that Bonds had a weapon.4 She did

not inform the dispatcher that Bonds had left the scene.

        Two minutes after Jordan telephoned 911, Tacoma police officer Brandon

Showalter arrived at the house with his partner.5 Showalter had the limited

knowledge that a domestic violence incident had occurred, with a "request for

someone needing immediate help," and that a weapon was involved.



           3 In response to a question asking Jordan if she saw what Bonds picked up, she testified
that "[i]t was a - actuallyto tell you the truth, I'm not going to sit and lie. I don't know if itwas a
potted plant, a brick or something."
        4 In response to a question asking Jordan if she told the 911 operator what weapon
Bonds had, Jordan testified,
        I said itwas an object. I didn't - I didn't say it was a -- nothing. I didn't say it was
        nothing. They said did he have a weapon[?] I said yes. I said he had an object.
        5 Showalter's partner, Officer Lang, did not testify at trial.

                                                 -3-
No. 73967-1-1/4



        Showalter and his partner entered the house. Showalter spoke with

Jordan and two young males, who identified themselves as Demarcus Tate and

Marcus Mayers.6 Showalter asked Jordan if anyone else was inside the house,

to which she responded "no."

        Over the next few minutes several more officers arrived at the scene,

including John Moses. Moses also had the limited knowledge that the incident

involved "domestic violence with a weapon."

        Once inside the house, Moses and several other officers performed a

security check of the downstairs area. Bonds was not located. Moses was then

stationed near the front door of the house, at the bottom of the stairs. He was

soon informed by Showalterthat the upper floor needed to be "cleared."7

Showalter and Moses then "drew [their] weapons and went upstairs to clear the

upper part of the residence."

        Moses recalled that when they entered a bedroom "[i]t was very quiet." As

he pulled open a closet door, "to [Moses'] shock, there was a face that appeared

through the clothing." Moses could see that it was the face of a female, later

identified as Antoinette, who "appeared to be just afraid, very terrified." He

noticed that "[h]er eyes were really large. She looked very fearful, looked

terrified. Her face was wet, and it was - turned out it was from tears coming

down her face."


        6At an evidentiary hearing, counsel for both parties discovered that Tucker had falsely
identified himself as "Marcus Mayers" to Showalter.
         7 In response to a question asking Moses what it means to clear a residence, he testified
that "[w]e check behind doors, every closet, every room in the house to make sure there's no
threats."
No. 73967-1-1/5



         Consistent with Moses' observations, Showalter could see that

"[Antoinette] appeared terrified. She was visibly upset. She was shaking. She

was in a defensive posture, hunched over, and [that] she would not make eye

contact with [Showalter] or communicate with [him]."

         Moses ordered Antoinette out of the closet several times but he received

"no response from her. She just kind of stared off into the distance and -- like

she was in shock." At the same time, Showalter was "asking [Antoinette] to

identify herself," but he also received no response from her.

         Moses and Showalter eventually had to "physically pull her out" of the

closet. As a safety measure, Showalter restrained Antoinette and escorted her to

a downstairs living room. He later removed the handcuffs after she identified

herself by name. Moses continued to secure the rest of the upper floor. He did

not ask Antoinette any questions.

         Showalter questioned Antoinette in the living room of the house about

what had happened. Police officers continued to search for Bonds. They were

not able to locate him on May 19. He was arrested approximately two weeks

later.


         On June 3, the State charged Bonds with four felony offenses in

connection with the incident on May 19. The original charges were amended

three times. The last amended information charged Bonds with one count each

of burglary in the first degree, felonious violation of a court order, felony

harassment, and two counts of witness tampering.

         On June 13, 2013, Antoinette died.

                                         -5-
No. 73967-1-1/6



       On February 7, 2014, the parties appeared before the trial judge in order

to address preliminary matters. The State moved to have declared admissible

certain oral statements made by Antoinette to Showalter on May 19.8 The trial

court heard argument from both sides. The State asserted that Antoinette's

statements did not violate Bonds' Sixth Amendment right of confrontation

because the statements were nontestimonial pursuant to Crawford v.

Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), and were

admissible as excited utterances under the rules of evidence. ER 803(2).

Bonds' counsel disagreed.

       The trial court deferred ruling and set an evidentiary hearing for February

26. On that date, the prosecutor informed the trial judge that "I'm in the process

of trying to arrange for both ofthose officers to be present tomorrow morning."
With permission from the court, the parties agreed to resume with the evidentiary
hearing on the following day. The trial judge then heard arguments and ruled on
the parties' remaining pretrial motions. In ruling on one such motion, the court

        8 The court clarified which statements the State sought to admit:
                  THE COURT: You're asking for those statements that were made by her
        after she was removed from the closet -
                  MS. WILLIAMS [Prosecutor]: Yes.
                  THE COURT: - interviewed in the bedroom where that closet [sic] took
        place -
                  MS. WILLIAMS: Yes.
                THE COURT: - and then - and everything that occurred or everything
        she said during that particular interview?
                  MS. WILLIAMS: She does make some statements about strike two,
        about the prior assault, that the State would concede would not be properly
        admitted in the trial itself. But everything pertaining to what she said, and there
        was only a handful of statements that she - it was the defendant, that he entered
        the house, that he started beating her and screaming at her and that essentially,
        you know, he fled. So it's very brief.
        The State did not seek to have declared admissible a notarized, written statement that
Antoinette had provided to the police.
No. 73967-1-1/7



granted a joint motion in limine to exclude all witnesses from the courtroom until

they had testified.

       The next day, the State called two witnesses. Showalter testified that

when Antoinette was seated in the living room,

       she was still terrified. She still was scared. She still - she wouldn't
       make eye contact with me. She was hunched over in the chair.
       She was still kind of shaking and just unresponsive.

Showalter"gave her a moment" before he "knelt down beside her" to make her

"feel as comfortable as she could" and started to question her. Showalter

recalled that Antoinette stated,

       that Mr. Bonds arrived and forced his way inside the house. She
       believed that he was high on meth, and he was screaming and
       yelling and just really angry. He made the comment -- he told her,
       bitch, I'm going to fuck you up. And then he grabbed her, and she
       said that she was -- he was choking her and he was striking her.
                 She said she was - she believed that this was related to a
       previous incident, a previous case, where she testified against him,
       and she felt that he was there for retaliation due to that. The fight
       ensued.
                 I believe Veatrice at that time called 911, and Antoinette said
       she was able to break free. And at that point, she ran upstairs and
       hid in the closet. Then she kept repeating to me at the time that,
       he's going to kill me, he's going to kill me, he's going to kill me.
       She kept repeating that. And the whole time she just - even with
       those statements, it wasn't - it wasn't like I'm talking to you now.
                 She was scared. She was -- she wouldn't make eye contact
       with me. She was looking at the floor. She was still shaky. She --
        you know, just had thatwide-eyed kind of dazed look stare in her
        eyes, and she was whispering. She justwas real quiet when she
        spoke.

        As a result of his conversation with Antoinette, Showalter was

concerned that Bonds might return to Antoinette's house. In addition, he
No. 73967-1-1/8



was concerned that Bonds posed a continuing threat to the community.

Showalter testified that his concern for the public was

       [d]ue to [Bonds'] just disregard for the safety of the people at that
       house. I believed that if he was to disregard their safety, he
       probably would disregard anybody else's.

       Showalter recalled that the nature or extent of the threat that Bonds

posed to the public was unknown at the time because he

       wasn't sure what state Mr. Bonds was in. [Antoinette] did mention
       that she believed that he was high on meth. I wasn't able to
       confirm that, but due to the fact of my experience and knowledge
       that people who are high on meth, they don't make rational
       decisions. If he had already made the decision to break into
       someone's house and assault someone, then I wasn't sure what
       else he would do.

       Moses testified that seeing Antoinette's terrified demeanor "intensified [his]

search even more" when he returned to his patrol car. He recalled thinking that

"it would be prudent for me to find the suspect involved before he could harm
anybody else or return to the scene."
       After hearing testimony and listening to the argument ofcounsel, the trial
judge ruled that Antoinette's oral statements to Showalter were nontestimonial
and that the statements "were truly excited utterances still underthe influence of
the event and, in the Court's opinion, have a high indicia of reliability under the

facts ofthis particular circumstance." The trial judge admitted Antoinette's
statements in accordance with his ruling.9


       9The judge did make certain redactions to Antoinette's statements. He declined to admit
Antoinette's statement regarding Bonds' alleged methamphetamine use as unduly prejudicial
pursuant to ER 403. In addition, for the same reason, he excluded Antoinette's statement about
Bonds' potential motive.

                                             -8-
No. 73967-1-1/9



       At the end of the evidentiary hearing, Bonds' counsel, Kent Underwood,

alerted the trial judge to an incident that had occurred during a recess in the

hearing.

                The other issue that I would like to address, as the Court
       may have noticed - although the Court can see there's one person
       in the gallery, and earlier there was a second person in the gallery.
       During our recess, Iwent to the restroom, and the second person
       who was in the gallery I just ran across in the restroom, and he
       asked me if I was Mr. Bonds' attorney. I said yes, and he said that
       he was Treyvion Tucker. He was the second person, the second
       youth, that was in the house. Apparently there was a different
       name used at that time, but Treyvion told me he was in the house,
       and he had some comments about the accuracy of what he had
       heard.
                Now, when he was here, I didn't know that he was a
       potential witness. Ididn't know who he was. I have actually been
       looking for the second person, but given the different name, et
       cetera, I didn't pursue that too much. But I have interviewed the
       first person who was in the -- or the other youth in the room. That's
       Demarcus Tate, and I understand the State's going to be calling her
       - him, and Iwould be calling him if the State doesn't. So I'm
        bringing that one to the Court's attention, and I have already
        advised counsel.
                There were three - four statements that Treyvion said that I
        wasparticularly interested in. One, he was in the house when the
        police arrived, that Antoinette hid because she hada warrant.
        Everything that Veatrice said was a lie. Antoinette did not want to
        give a statement until after Veatrice did, andthen Antoinette
        reluctantly gave a statement.
               I think that Mr. Tucker should be allowed to be called as a
        witness, at least during the defense's case, even though he was
        here for this preliminary hearing.

(Emphasis added.)

        In response to Underwood's request, the trial judge stated:



        As to all witnesses, the trial judge declined to admit evidence of prior bad acts and any
reference to criminal history, including warrant history.
No. 73967-1-1/10



      Well, he's heard things he would never have heard. He's heard
      critical testimony from an officer that he now has an opportunity to
      testify to in response that he would never have had an opportunity
      to know before he got on that stand.

      Angelica Williams, the prosecutor, then interposed:

      And also if I may, Your Honor, just by way of background, the
      second youth identified by law enforcement ~ because they
      identified both of them - was Demarcus Tate and Marcus Mayers.
      They did not identify this youth who's now come forward on day two
      of trial after sitting in and listening to the officers' testimony and who
      comes forward to Mr. Underwood -- and please understand, I'm not
      accusing Mr. Underwood of anything. What I am accusing this
      youth of doing is essentially lying to try and save his family
      member. Now he's come forward and saying Antoinette had a
      warrant, which how would he know that?
             Number two, that everything Veatrice said was a lie. So
      everything that he's giving to Mr. Underwood in this bathroom
      conversation are things that are going to help his family member
      when he wasn't even there. He was not in that house. They
      identified every single person in that house, and he wasn't there.
              So given that circumstance, given the fact that he was
      present in court listening and it was only until after he heard the
      testimony that he approached Mr. Underwood, obviously this
      smacks of just foul play, Your Honor.
           The State would ask that this youth be excluded.

      The trial judge then asked some questions of Underwood and

Williams.

             THE COURT: If he was in the house, why wouldn't the
      officer have contacted him?
            MR. UNDERWOOD: Well, the officer did contact him. He
      gave a false name.
            THE COURT: What false name did he give?
            MS. WILLIAMS: Your Honor, I asked Mr. Underwood that, if
       he asked this youth if he identified him as Marcus Mayers, and Mr.
       Underwood told me he did not ask the youth that.
              MR. UNDERWOOD: I didn't. I found that after - actually
       after we spoke.

       Immediately following this discussion, the trial judge ruled:


                                          10
No. 73967-1-1/11



                 Okay. Well, Counsel, I know what your reaction would be if
         the State brought in a witness under the same circumstances. And
         I can tell you clearly I would never allow the State to bring in
         somebody who sits in a courtroom and hears one of your witnesses
         testify and then says oh, by the way, I was there - for whatever
         reason, I gave them a false name, et cetera - to testify. The trial's
         started.
                 If he knew he was going to be a witness, he had an
         obligation to let you know right off the bat, but to sit here throughout
         the trial, this crucial hearing, which is one of the - is the critical
         phase of the case in terms of admissions from this individual, I just
         think it would be a miscarriage of justice to allow that to occur under
         every rule that I can think of in terms of wanting to hear a witness
         who is not prejudiced or has no bias and is uninfluenced by the
         testimony of any other witness and every one of those basic rules
         of even just our own motion in limine to exclude witnesses.
                 So I can certainly understand you bringing this to the Court's
         attention, but it would be a flagrant violation of our motion in limine,
         and I just have serious questions under the circumstances as to
         how this all came about in terms of whether he was in the house,
         who he really is, and why he didn't come forward months ago in
         order to assist someone that he obviously has opinion about.
                So I'm going to decline to allow him to be added to your
         witness list based on the timeliness of it and the fact that he -
         there's been a gross violation of the motion in limine to exclude all
         witnesses.

         Following this ruling, Underwood sought clarification from the trial

judge.

                 MR. UNDERWOOD: And, Your Honor, just - I don't know
         whether Mr. Tucker thought he would be called as a witness or not,
         so I think the Court's indicated that maybe he thought he might be
         called as a witness. I don't know that he thought that.
                 THE COURT: Well, if he was actually present in the home,
         was there when the police officers were interviewing all of these
         people and he believed that all of this was -- all of these things that
         were said by these critical witnesses were all untrue or were
         motivated by some other issue other than the assault that just took
         place, I think the Court's free to speculate as to why someone like
         that, who would be so critical and helpful to the defense, would not
         be there on day two saying I assume you're his attorney. I want to
         talk to you. Here's what I have to say. I think it would be important
         to your client. And Ithink that would be a reasonable inference

                                           -11 -
No. 73967-1-1/12



      based on what you have gave me as far as an offer of proof that he
      had as to after hearing what was said here.
              So that is part of my concern, is that this is something that I
      think I'm free to infer would have been something that would have
      been brought to your attention months and months ago because of
      how important that information would have been if, in fact, he had it.
      But to not disclose himself or to make himself known to you except
      under these circumstances, all I'm trying to say, Counsel, is it
      raises concerns about his veracity in general, not including the fact
      that he heard things that he wasn't supposed to hear as a potential
      witness. So I just want to make that clear.

       On March 4, the State called and questioned three witnesses. The next

day, at the conclusion of another State witness's testimony, defense counsel

moved for a mistrial. The trial court granted the motion.10

       In preparation for a second trial, on March 11 the parties appeared before

the same judge to address preliminary matters. At the outset, the judge stated

that "[m]y rulings on the pretrial motions obviously are not going to change. We

did enter into --1 did sign a final order on motions in limine, so we have a record

of what those decisions were."

       The second trial was held from March 13 to March 19. Over the course of

the trial, the jury heard from a total of eight witnesses, including Moses,

Showalter, and Bonds. In addition, the jury heard testimony and recordings of

several jail telephone calls pertaining to the witness tampering charges.

       On March 20, the jury found Bonds guilty of felonious violation of a court

order, felony harassment, and two counts of tampering with a witness. In

addition, the juryfound Bonds guilty of assault in the fourth degree—a lesser

included offense of the burglary in the first degree charge—and found that the

       10 The trial judge's decision to grant a mistrial is not challenged on appeal.

                                              -12-
No. 73967-1-1/13



aggravating factor that Antoinette and Bonds were members of the same family

or household had been proved.

      Bonds was sentenced to an exceptional sentence totaling 120 months of

confinement. Bonds now appeals.

                                              II


       Bonds contends that the trial court's admission of certain out-of-court

statements made by Antoinette to Showalter violated his Sixth Amendment right

of confrontation. This is so, he asserts, because the statements "were made

primarily to provide information about past events and there was no ongoing
emergency," Br. ofAppellant at 1, and were, therefore, testimonial pursuant to
Crawford, 541 U.S. 36. We disagree.

       "A confrontation clause challenge is reviewed de novo." State v.

Koslowski, 166 Wash. 2d 409, 417, 209 P.3d 479 (2009).

       "The Sixth Amendment provides that '[i]n all criminal prosecutions, the

accused shall enjoy the right... to be confronted with the witnesses against
him.'" Koslowski, 166 Wash. 2d at 417 (alterations in original) (quoting U.S. Const.

amend. VI). "[T]he Sixth Amendment's right of an accused to confront the
witnesses against him . . . is made obligatory on the States by the Fourteenth
Amendment." Pointer v. Texas. 380 U.S. 400, 403, 85 S. Ct. 1065, 13 L. Ed. 2d

923(1965).11


       11 "Article I, section 22 ofthe Washington Constitution also guarantees criminal
defendants the right to confront and cross-examine witnesses against them. However, as [the
defendant] made no arguments based on the state constitution, we do not address the state
constitution here." State v. Ohlson, 162Wn.2d 1, 10 n.1, 168 P.3d 1273 (2007).

                                             -13-
No. 73967-1-1/14



      In its watershed 2004 decision, Crawford [,541 U.S. 36], the United
      States Supreme Court reformulated the analysis of confrontation
      clause claims. Crawford explained that the confrontation clause
      "bars 'admission of testimonial statements of a witness who did not
      appear at trial unless he was unavailable to testify, and the
      defendant had had a prior opportunity for cross-examination.'"

State v. Ohlson, 162 Wash. 2d 1, 10, 168 P.3d 1273 (2007) (quoting Davis v.

Washington. 547 U.S. 813, 821, 126 S. Ct. 2266, 165 L Ed. 2d 224 (2006)

(quoting Crawford, 541 U.S. at 53-54)).

      Neither party disputes that Antoinette was unavailable to testify or that

Bonds had no prior opportunity to cross-examine her. The central issue, then, is

whether the admitted statements were testimonial.

      "Testimony" is typically defined as "'[a] solemn declaration or affirmation

made for the purpose of establishing or proving some fact.'" Crawford, 541 U.S.

at 51 (alteration in original) (quoting 2 N. Webster, AnAmerican Dictionary of

the English Language (1828)). In Crawford, the Supreme Court expressly

declined to offer a comprehensive definition of "testimonial" but declared that

"[whatever else the term covers, it applies at a minimum to prior testimony at a

preliminary hearing, before a grand jury, or at a former trial; and to police
interrogations." 541 U.S. at 68. Subsequently, the Court has, on several

occasions, more fully explicated on the characteristics of testimonial statements

in the context of police interrogations.

       In Davis v. Washington and Hammon v. Indiana, which were consolidated

and decided together, 547 U.S. 813, the Court specifically addressed whether
certain statements made by victims of domestic violence were testimonial. In


                                           -14-
No. 73967-1-1/15



answering this question, the Court articulated "what has come to be known as

the 'primary purpose' test,"12 declaring that,

       [statements are nontestimonial when made in the course of police
       interrogation under the circumstances objectively indicating that the
       primary purpose of interrogation is to enable police assistance to
       meet an ongoing emergency. They are testimonial when the
       circumstances objectively indicate that there is no such ongoing
       emergency, and that the primary purpose of the interrogation is to
       establish or prove past events potentially relevant to later criminal
       prosecution.

Davis. 547 U.S. at 822.

       The challenged statements in Davis were made to a 911 dispatcher,

before police arrived, during an ongoing emergency, and the information elicited
was necessary to resolve the ongoing emergency. Davis. 547 U.S. at 827. The

challenged statements in Hammon. although made in an informal setting, were

elicited after police officers had arrived, physically separated the declarant from

her alleged abuser, and were told that everything was "fine," and resulted from
being recorded in the declarant's "battery affidavit." Davis. 547 U.S. at 819-20.
After applying the primary purpose test, the Court held that the statements in
Hammon were testimonial while the statements in Davis were not. 547 U.S. at

828-30.

       Five years later, in Michigan v. Bryant. 562 U.S. 344, 359, 131 S. Ct.
1143, 179 L. Ed. 2d 93 (2011) (quoting Davis, 547 U.S. at 822), the Court

explained that,

       [w]e now face a new context: a nondomestic dispute, involving a
       victim found in a public location, suffering from a fatal gunshot

       12 Ohio v. Clark. 576 U.S. 135 S. Ct. 2173, 2179, 192 L. Ed. 2d 306 (2015).

                                          -15-
No. 73967-1-1/16



      wound, and a perpetrator whose location was unknown at the time
      the police located the victim. Thus, we confront for the first time
      circumstances in which the "ongoing emergency" discussed in
      Davis extends beyond an initial victim to a potential threat to the
      responding police and the public at large. This new context
      requires us to provide additional clarification with regard to what
      Davis meant by "the primary purpose of the interrogation is to
      enable police assistance to meet an ongoing emergency."

      Given this new context, the Court took the opportunity to clarify that the

primary purpose test is an objective inquiry. Bryant, 562 U.S. at 360. It requires

that "we objectively evaluate the circumstances in which the encounter occurs

and the statements and actions of the parties." Bryant, 562 U.S. at 359

(emphasis added). Indeed,

       [a]n objective analysis of the circumstances of an encounter and
      the statements and actions of the parties to it provides the most
       accurate assessment of the "primary purpose of the interrogation."
      The circumstances in which an encounter occurs—e.g., at or near
       the scene of the crime versus at a police station, during an ongoing
       emergency or afterwards—are clearly matters of objective fact.
      The statements and actions of the parties must also be objectively
      evaluated. That is, the relevant inquiry is not the subjective or
      actual purpose of the individuals involved in a particular encounter,
       but rather the purpose that reasonable participants would have had,
       as ascertained from the individuals' statements and actions and the
       circumstances in which the encounter occurred.

Bryant. 562 U.S. at 360.

       When engaging in this objective inquiry, "courts should look to all of the

relevant circumstances." Bryant, 562 U.S. at 369. Such relevant circumstances

may include the conditions under which the statements are made, "the
statements and actions of both the declarant and interrogators," the declarant's

physical condition, and the existence of an ongoing emergency. Bryant, 562
U.S. at 367-70.

                                       -16-
No. 73967-1-1/17



      In fact, "the existence of an 'ongoing emergency' at the time of an

encounter between an individual and the police is among the most important

circumstances informing the 'primary purpose' of an interrogation." Bryant, 562
U.S. at 361.


      The existence of an ongoing emergency is relevant to determining
      the primary purpose of the interrogation because an emergency
      focuses the participants on something other than "prov[ing] past
      events potentially relevant to later criminal prosecution." Davis. 547
U.S. at 822. Rather, it focuses them on "end[ing] a threatening
      situation." [Davis,] at 832.

Bryant, 562 U.S. at 361. In this way, "statements made to assist police in

addressing an ongoing emergency presumably lack the testimonial purpose that

would subject them to the requirement of confrontation." Bryant, 562 U.S. at 370.

       However, "the existence vel non of an ongoing emergency is not the

touchstone of the testimonial inquiry." Bryant. 562 U.S. at 374. Indeed, "whether

an ongoing emergency exists is simply one factor—albeit an important factor—

that informs the ultimate inquiry regarding the 'primary purpose' of an

interrogation." Bryant. 562 U.S. at 366. Hence, the Court recognized that, "there

may be other circumstances, aside from ongoing emergencies, when a

statement is not procured with a primary purpose of creating an out-of-court

substitute for trial testimony." Bryant, 562 U.S. at 358. In this regard, the Court

acknowledged that a statement can have more than one purpose. If, after

considering all of the relevant circumstances, the primary purpose of a statement

is something other than a desire to create a record for trial the statement is

nontestimonial, Bryant. 562 U.S. at 358, and "the admissibility of [the] statement


                                         17
No. 73967-1-1/18



is the concern of state and federal rules of evidence, not the Confrontation

Clause." Bryant, 562 U.S. at 359.

      After clarifying the objective and expansive reach of the primary purpose

inquiry, the Court held that the declarant's statements to police, providing a

description of the shooter and the location of the shooting, were nontestimonial

because all of the relevant circumstances "objectively indicate that the 'primary

purpose of the interrogation' was 'to enable police assistance to meet an ongoing

emergency.'" Bryant, 562 U.S. at 349 (quoting Davis, 547 U.S. at 822).

Ultimately, the Court was persuaded that the circumstances surrounding the
declarant's challenged statements, when viewed objectively, demonstrated both
a continuing threat to the victim and a threat to the general public. Bryant, 562
U.S. at 372-74.

       Last term, in Ohio v. Clark. 576 U.S.     , 135 S. Ct. 2173, 192 L. Ed. 2d
306 (2015), the Court applied the primary purpose test to out-of-court statements
made by a child to school personnel declaring that he was a victim of abuse.
The context of "statements [made] to persons other than law enforcement

officers," Clark, 135 S. Ct. at 2181, provided the Court an opportunity to clarify

many of the principles it set forth in Bryant.

       The Court emphasized, once again, that the primary purpose test is an
objective inquiry that "must consider 'all ofthe relevant circumstances.'" Clark.
135 S. Ct. at 2180 (quoting Bryant, 562 U.S. at 369). In addition, the Court

discussed that, in Bryant.




                                          18
No. 73967-1-1/19



        we reiterated our view [from] Davis that, when "the primary purpose
        of an interrogation is to respond to an 'ongoing emergency,' its
        purpose is not to create a record for trial and thus is not within the
        scope of the [Confrontation] Clause." [Bryant,] 562 U.S. at 358. At
        the same time, we noted that "there may be other circumstances,
        aside from ongoing emergencies, when a statement is not procured
        with a primary purpose of creating an out-of-court substitute for trial
        testimony." [Bryant,] 562 U.S. at 358. "[T]he existence vel non of
        an ongoing emergency is not the touchstone of the testimonial
        inquiry." [Bryant,] 562 U.S. at 374. Instead, "whether an ongoing
        emergency exists is simply one factor. . . that informs the ultimate
        inquiry regarding the 'primary purpose' of an interrogation."
        [Bryant,] 562 U.S. at 366.

Clark, 135 S. Ct. at 2180. Remaining consistent with the views expressed in

Bryant. "[i]n the end," the Court observed, "the question is whether, in light of all
the circumstances, viewed objectively, the 'primary purpose' of the conversation

was to 'creat[e] an out-of-court substitute for trial testimony.'" Clark. 135 S. Ct. at
2180 (alteration in original) (quoting Bryant. 562 U.S. at 358).
        The Court evaluated the child's statements and concluded that the totality

of the relevant circumstances, viewed objectively, indicated that "[the child's]

statements occurred in the context of an ongoing emergency involving suspected

child abuse." Clark. 135 S. Ct. at 2181. The Court noted that "the [teachers']

immediate concern was to protect a vulnerable child who needed help," that

"their questions and [the child's] answers were primarily aimed at identifying and
ending the threat," and that "[t]he teachers' questions were meant to identify the
abuser in order to protect the victim from future attacks." Clark. 135 S. Ct. at

2181.

        Looking at the primary purpose ofthe exchanges, the Court found it


                                           19
No. 73967-1-1/20



      irrelevant that the teachers' questions and their duty to report the
      matter had the natural tendency to result in Clark's prosecution.
      The statements at issue in Davis and Bryant supported the
      defendants' convictions and the police always have an obligation to
      ask questions to resolve ongoing emergencies. Yet, we held in
      those cases that the Confrontation Clause did not prohibit
      introduction of the statements because they were not primarily
      intended to be testimonial.

Clark. 135 S. Ct. at 2183 (emphasis added). Ultimately, the Court held that

"[bjecause neither the child nor his teachers had the primary purpose of assisting

in Clark's prosecution, the child's statements do not implicate the Confrontation

Clause and therefore were admissible at trial." Clark. 135 S. Ct. at 2177

(emphasis added).

       The record herein indicates that Bonds' confrontation clause objection to

the admission of Antoinette's out-of-court oral statements was based on her

entire conversation with Showalter. Accordingly, we must uphold the trial judge's

ruling that Antoinette's statements were nontestimonial so long as the primary
purpose of the conversation, "in light of all the circumstances, viewed objectively
. . . was [not] to 'creat[e] an out-of-court substitute for trial testimony.'" Clark, 135
S. Ct. at 2180 (second alteration in original) (quoting Bryant, 562 U.S. at 358).
       Officer Showalter arrived at Antoinette's home with the limited knowledge

that an assault had occurred and that a weapon was involved. He questioned

Antoinette in the informal setting of her home at a time when her demeanor was,

as Showalter described, "scared," "shaky," "wide-eyed" and "dazed." All the

while, she repeatedly told Showalter that Bonds was "going to kill [her]." Neither



                                           20
No. 73967-1-1/21



Antoinette nor Showalter knew Bonds' whereabouts or whether he would return

to her house.

      In this context, even though the police were present, it was objectively

reasonable for Antoinette to believe that Bonds posed a continuing threat to her

and that her statements to Showalter would aid in resolving this ongoing

emergency. See Bryant. 562 U.S. at 372-74. In addition, it was objectively

reasonable for Showalter to believe that his questioning of Antoinette would aid

in locating Bonds and possibly prevent any continuing threatthat Bonds posed to
either her or the general public. See Bryant. 562 U.S. at 375-77.

       In this regard, Antoinette's statements were nontestimonial on the same
basis that a vulnerable child's utterances to a teacher are nontestimonial. See

Clark. 135 S. Ct. at 2181. In both instances, the primary purpose of the

encounter was rooted in providing protection and assistance. In neither instance

was the primary purpose to acquire a substitutefor trial testimony.
       When the primary purpose ofan encounter is something other than a
desire to elicit a substitute for trial testimony, the statement that is procured is

nontestimonial and "'the admissibility of a statement is the concern of state and
federal rules of evidence, not the Confrontation Clause.'" Clark, 135 S. Ct. at

2180 (quoting Bryant, 562 U.S. at 359). Recognizing this, the trial judge herein
ruled thoughtfully and correctly that Antoinette's statements were nontestimonial.
There was no denial of Bonds' Sixth Amendment right to confrontation.




                                           21
No. 73967-1-1/22



                                          III


      Bonds next contends that the trial court erred in denying his request to

present his grandson, Treyvion Tucker, as a witness. We agree.

      "[W]e will not disturb a trial court's rulings on a motion in limine or the

admissibility of evidence absent an abuse of the court's discretion." State v.

Powell, 126 Wash. 2d 244, 258, 893 P.2d 615 (1995). "When a trial court's exercise

of its discretion is manifestly unreasonable or based upon untenable grounds or

reasons, an abuse of discretion exists." Powell. 126 Wash. 2d at 258.

       In State v. Cavetano-Jaimes         Wn. App.       , 359 P.3d 919, 924

(2015), we recently set forth the relevant principles of law.

       The Fifth Amendment to the United States Constitution and article I,
       section 3 of the Washington Constitution guarantee that "[n]o
       person shall be deprived of life, liberty, or property, without due
       process of law." This right to due process includes the right to be
       heard and to offer testimony. Rock v. Arkansas. 483 U.S. 44, 51,
       107 S. Ct. 2704, 97 L. Ed. 2d 37 (1987) (quoting In re Oliver. 333
U.S. 257, 273, 68 S. Ct. 499, 92 L. Ed. 682 (1948)). The accused's
       right to due process "is, in essence, the right to a fair opportunity to
       defend against the State's accusations." Chambers v. Mississippi,
       410 U.S. 284, 294, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). And
       the right "to call witnesses in one's own behalf [has] long been
       recognized as essential to due process." Chambers. 410 U.S. at
       294. "Just as an accused has the right to confront the prosecution's
       witnesses for the purpose of challenging their testimony, he has the
       right to present his own witnesses to establish a defense. This right
       is a fundamental element of due process." Washington v. Texas,
       388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967).

       However, a criminal defendant's right to present a defense is not absolute.

Montana v. Egelhoff. 518 U.S. 37, 42, 116 S. Ct. 2013, 135 L Ed. 2d. 361

(1996); State v. Maupin, 128 Wash. 2d 918, 924-25, 913 P.2d 808 (1996). The trial
court can refuse to admit the testimony of a witness "where there is a showing of

                                        -22-
No. 73967-1-1/23



intentional or tactical nondisclosure, willful violation of a court order, or other

unconscionable conduct." In re Detention of Henrickson, 92 Wash. App. 856, 865,

965 P.2d 1126 (1998), affd, 140 Wash. 2d 686, 2 P.3d 473 (2000); accord Taylor v.

Illinois, 484 U.S. 400, 415, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988).

       The record herein indicates that, by the time Bonds requested to present

Tucker as a witness, the trial court had ordered the exclusion of all witnesses

from the courtroom and that Tucker had sat in the courtroom gallery for at least

portions of an evidentiary hearing wherein he heard the substance of police

testimony that would be admitted at trial. As a result, the trial judge barred

Bonds from calling Tucker as a witness, citing "a gross violation of the motion in

limine to exclude all witnesses."

       The trial judge's ruling was not sound. Tucker identified himself by a

different name, Marcus Mayers, on May 19 when police officers responded to the

scene. His true identity, Treyvion Tucker, was only revealed during a break in
the evidentiary hearing when Tucker approached Bonds' counsel in the restroom.

Consequently, Bonds' counsel was unaware that Tucker was a potential witness
at the commencement of the evidentiary hearing. Moreover, contrary to the trial

judge's characterization, Tucker's status as a layperson suggests that, at most,
he may have understood that he was a witness to the event. However, at the
time he first approached Bonds' lawyer, no one had listed or considered Tucker
to be a potential trial witness. Thus, although Tucker was intentionally present in
the courtroom, he did not intentionally or willfully violate the court order. Indeed,

no lawyer, nor Tucker himself, had any reason to know that the trial court's order
                                          -23-
No. 73967-1-1/24



applied to him. Because Tucker's status as a potential witness was unknown to

either the lawyers or to Tucker himself at the time that he seated himself in the

gallery, and because there is no indication that Tucker was aware of the trial

judge's ruling, the trial judge abused his discretion in finding that there was a

willful violation of the order excluding witnesses from the courtroom. Neither

attorney Underwood nor Tucker were shown to have willfully violated the order.

                                              IV


       However, Bonds has not demonstrated that he was prejudiced by this

erroneous ruling. Each of Tucker's statements that Bonds sought to admit would

have been inadmissible at trial. Accordingly, Bonds fails to establish any

prejudice resulting from the trial court's refusal to admit Tucker's testimony and,
thus, there was no Fifth Amendment due process violation or denial of his Sixth

Amendment right to present a defense.13
       A criminal defendant's right to present a defense extends to "'relevant

evidence that is not otherwise inadmissible.'" State v. Mee Hui Kim, 134 Wn.

App. 27, 41, 139 P.3d 354 (2006) (quoting State v. Rehak. 67 Wash. App. 157,
162, 834 P.2d 651 (1992)). Indeed, "a criminal defendant has no constitutional

right to have irrelevant evidence admitted in his or her defense." State v.

Hudlow, 99 Wash. 2d 1, 15, 659 P.2d 514 (1983).

        Evidence is relevant where it has "any tendency to make the existence of

any fact that is of consequence to the determination ofthe action more probable


        13 "We review constitutional claims de novo, as questions of law." Cavetano-Jaimes, 359
P.3d at 924.


                                            -24-
No. 73967-1-1/25



or less probable than it would be without the evidence." ER 401. "Although

relevant, evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence." ER 403. Moreover, a trial court

properly excludes evidence that is "remote, vague, speculative, or argumentative

because otherwise 'all manner of argumentative and speculative evidence will be

adduced,' greatly confusing the issue and delaying the trial." State v. Kilgore, 107
Wash. App. 160, 185, 26 P.3d 308 (2001) (quoting State v. Jones, 67 Wash. 2d 506,
512, 408 P.2d 247 (1965)), affd, 147 Wash. 2d 288, 53 P.3d 974 (2002); see also

Mee Hui Kim. 134 Wash. App. at 42; State v. Donahue. 105Wn. App. 67, 79, 18
P.3d 608 (2001).

       A defendant seeking to admit challenged testimony bears the burden to
"at least make some plausible showing of how [a witness's] testimony would
have been both material and favorable to his defense." United States v.

Valenzuela-Bemal. 458 U.S. 858, 867, 102 S. Ct. 3440, 73 L. Ed. 2d 1193

(1982). Evidence is material if the fact to be proved "'is of consequence in the
context of the other facts and the applicable substantive law.'" State v. Sargent,

40 Wash. App. 340, 348 n.3, 698 P.2d 598 (1985) (quoting 5 K. Tegland,
Washington Practice: Evidence § 82, at 168 (2d ed.1982)). Evidence is

favorable if it "'might influence the determination ofguilt.'" Taylor. 484 U.S. at
408 (quoting Pennsylvania v. Ritchie. 480 U.S. 39, 56, 107 S. Ct. 989, 94 L. Ed.
2d. 40 (1987)).

                                        -25-
No. 73967-1-1/26



       At the time that Bonds' counsel requested that Tucker be added as a

witness, he made the following vague offer of proof:

              There were three ~ four statements that Treyvion said that I
       was particularly interested in. One, he was in the house when the
       police arrived, that Antoinette hid because she had a warrant.
       Everything that Veatrice said was a lie. Antoinette did not want to
       give a statement until after Veatrice did, and then Antoinette
       reluctantly gave a statement.

       It is necessary to examine each of these statements to determine the

materiality and probative value of Tucker's anticipated testimony. First, the fact

that Tucker was present at the house, by itself, is of unclear relevance. Tucker's

presence at the scene of the alleged crime, in and of itself, makes no fact of

consequence more or less probable. See ER 401. In addition, the jury heard

Jordan and Tate testify at trial regarding the fact that Tucker was present at the

house. In this regard, Tucker's testimony regarding his presence would have

been - at best - cumulative. Cumulative evidence may be properly excluded.

See ER 403. Second, the proposed testimony that Antoinette hid because she

had a warrant suffers from two difficulties: (1) the trial court had already excluded

any reference to such a warrant,14 and (2) the statement does not explain
Tucker's basis of personal knowledge, i.e., how he knew, rather than speculated,

about either the existence of Antoinette's warrant or her motive for hiding in the

closet. Third, the proposed testimony that "[everything that Veatrice said was a

lie" constitutes nothing more than testimony regarding the credibility of another


        14 The record indicates that the trial judge had already determined, pursuant to ER 404,
that he would not permit any evidence to be introduced that referenced Antoinette's prior warrant
because it was prohibited evidence of a prior bad act.

                                              -26-
No. 73967-1-1/27



witness -which is prohibited. State v. Binh Thach. 126 Wash. App. 297, 312, 106
P.3d 782 (2005) (citing State v. Carlson, 80 Wash. App. 116, 123, 906 P.2d 999

(1995)). Fourth, the proposed testimony that "Antoinette did not want to give a

statement until after Veatrice did" also suffers from a lack of personal knowledge.

It does not explain how Tucker knew, rather than speculated, that this was so.

Nor, given the testimony regarding her emotional state, is it clear how this

testimony, even if true, was necessarily favorable to the defense. Finally, the

proposed testimony that, "Antoinette reluctantly gave a statement" added

nothing, was consistent with police testimony that it was difficult for them to get

Antoinette to speak, and, thus, was - at best - cumulative and subject to

exclusion. See ER 403.

       Taken as a whole, Tucker's testimony was merely to be that other

witnesses testified untruthfully. This does not establish its materiality. See State

v. Thomas. 8 Wash. 2d 573, 580, 113 P.2d 73 (1941) ("Bad character should be

shown by general reputation, not by private opinion ofthe impeaching witness.");
State v. Walden, 69 Wash. App. 183, 185, 847 P.2d 956 (1993) ("'Washington

cases have held generally that weighing the credibility of a witness is the

province of the jury and have not allowed witnesses to express their opinions on
whether or not another witness is telling the truth.'" (quoting State v. Casteneda-

Perez, 61 Wash. App. 354, 360, 810 P.2d 74 (1991))).

       Because "[w]e may affirm the trial court on any basis the record supports,"
State v. Olmos, 129 Wash. App. 750, 755, 120 P.3d 139 (2005), we conclude that,

even though the trial judge's ruling was erroneous, Bonds failed to make the

                                        -27-
No. 73967-1-1/28



requisite showing that Tucker's testimony would have been material and

favorable. Thus, Bonds is not entitled to appellate relief.

       Affirmed.




We concur:



y^f^w^Co,




                                          28